PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/311,335
Filing Date: 15 Nov 2016
Appellant(s): CHOI et al.



__________________
Rachael Lea Leventhal
Reg. No. 54,266
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/22/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated 7/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 7, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Development of a theoretically based thermal model for lithium ion battery pack) (hereinafter “Zhu”) in view of Park (A design of air flow configuration for cooling lithium ion battery in hybrid electric vehicles) (hereinafter “Park”), in further view of Jiji (Heat Convection) (hereinafter “Jiji”), in further view of Lienhard (A Heat Transfer Text Book) (hereinafter “Leinhard”), and in further view of Lee et al. KR 20120122000A (hereinafter “Lee”).

Regarding Claim 1, Zhu teaches A battery cooling system simulation device that predicts temperature of a battery cell subjected to to a battery cooling system using simulation ( Section 4 In the table, the parameter values without superscript are determined from Ref. [7], and the others are determined from Ref. [11], battery manufacturer or estimated by fitting the model simulation results to experimental data. For the modeling medium, the height and length of the control volume are 12 cm and 2 x 10-4 cm respectively, and the time step size used in the simulation is 0.1 s.; Section 4.1 It can be seen that the simulation results agree well with the experimental results, and that the maximum deviation between the predicted and measured the battery cooling system in which cooling air coming in through an inlet (Fig. 1 Inlet) goes through at least one flow channel formed along a side wall of at least one battery unit equipped with at least one battery cell (Fig. 1 Cooling channel and  Battery Cells 1-N) and is discharged through an outlet to cool the battery unit(Fig. 1 Outlet); that receives inputs of quantity of heat data generated from the battery cell (Fig. 13 shows the comparisons of Texp with Tbat1 and Tbat2 during constant current charge and discharge of 1 C and 5 C current rate, Tbat1 is the predicted cell temperature when Qgen = Qirr + Orev).
wherein a mass flow rate through the flow channels is calculated by dividing the total mass flow rate flowing in or out through the battery cooling system by the number of flow channels; (Page 156 Right Column First paragraph, Page 156 Right Column Second paragraph including numbers 1-3, The pressure difference between the inlet and outlet of each channel is the same to, uniformly distribute airflow.)
By uniformly distributing airflow to have an equal pressure difference in each channel, the Zhu reference performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding claim limitation. This is done in order to increase the calculation speed of the model. (Zhu Page 156 Right Column Second paragraph). A person of ordinary skill in the art would have recognized the interchangeability of the disclosed function of Zhu for the corresponding element as claimed because if the air flow is uniform, then a division of the total air flow and the number of channels, would yield the air flow 
… receives inputs of information associated with current flowing through the battery cell and direct current internal resistance of the battery cell, wherein the quantity of heat generated from the battery cell is calculated as an ohmic heat through the current and the direct current internal resistance, (Page 158, Section 2.2.2 Ohmic heat, Equation 7, Information of the quantity of heat is generated as ohmic heat with the current and internal resistance of the system (I2Rc))
However, Zhu does explicitly not teach a first input circuit that receives inputs of temperature data of the inlet and temperature data of the outlet; a second input circuit ; a design parameter input circuit that receives inputs of dimension data of the flow channel and mass flow rate data of the cooling air; and a temperature prediction circuit that predicts temperature of the battery cell by using the data inputted from the first input circuit, wherein the battery cooling system includes a plurality of battery units and respective flow channels formed along side walls of each of the plurality of battery units, wherein each of the plurality of battery units consists of two of the battery cells, wherein first surfaces of each of the two battery cells are in physical contact with each other, and second surfaces of each of the two battery cells are on opposite sides of the battery unit to form the respective side walls of the battery unit, wherein the second surfaces of the two battery cells are exposed to the cooling air from respective ones of the flow channels, the second input circuit, and the design parameter input circuit in consideration of heat transfer only by convection. 
Park teaches a first input circuit that receives inputs of temperature data of the inlet and temperature data of the outlet (Section 3, Commercially available three-dimensionally computerized fluid dynamics code (Star ccm + version 7.02) is used in this study. (which shows that a computer is being used); Section 4, Figure 5 Ti and To) a second input circuit (Section 3, Commercially available three-dimensionally computerized fluid dynamics code (Star ccm + version 7.02) is used in this study. (which shows that a computer is being used) a design parameter input circuit that receives inputs of dimension data of the flow channel and mass flow rate data of the cooling air (Section 3, Commercially available three-dimensionally computerized fluid dynamics code (Star ccm + version 7.02) is used in this study. (Which shows that a computer is being used); Figs 2 and 5, Sec 3 The inlet boundary condition is set to 0.045 kg s-1 with the temperature of 40 °C, and pressure outlet is fixed at 1 atm.); and a temperature prediction circuit that predicts temperature of the battery cell by using the data inputted from the first input circuit, the second input circuit, and the design parameter input circuit in consideration of heat transfer only by convection (Section 3, Commercially available three-dimensionally computerized fluid dynamics code (Star ccm + version 7.02) is used in this study. (which shows that a computer is being used); Section 5.1, The numerical calculations are con  takes into consideration heat transfer by convection only).
wherein the battery cooling system simulation device further comprises an information storage unit, wherein the information storage unit stores at least one piece of constant or coefficient information, and wherein the constant or coefficient information is various constant or coefficient information used to predict the temperature of the battery cell or calculate a design parameter of the battery cooling system. (Page 31, Section 3, A computerized fluid dynamics code is used to calculate the effect of manifold design on the temperature distribution.)

Examiner’s Note: As the temperature is calculated by a computer program, it is stored on an information storage unit. In order to perform the calculations, constant or coefficient information must also be stored with the program or used in a cache during calculation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Zhu with the teachings of Park, as both references are in the field of temperature prediction for battery packs, in order to receive temperature information about the battery pack. The benefit of doing so is that the maximum temperature in the battery system can be successfully monitored and therefore controlled, under the necessary thermal specifications with a proposed design. (Park, Last sentence of Section 1)
wherein the battery cooling system includes a plurality of battery units and respective flow channels formed along side walls of each of the plurality of battery units, wherein each of the plurality of battery units consists of two of the battery cells, wherein first surfaces of each of the two battery cells are in physical contact with each other, and second surfaces of each of the two battery cells are on opposite sides of the battery unit to form the respective side walls of the battery unit, wherein the second surfaces of the two battery cells are exposed to the cooling air from respective ones of the flow channels, wherein the temperature prediction circuit predicts the temperature of the battery cell through an equation approximated as below:

    PNG
    media_image2.png
    77
    218
    media_image2.png
    Greyscale

Lee teaches wherein the battery cooling system includes a plurality of battery units and respective flow channels formed along side walls of each of the plurality of battery units, wherein each of the plurality of battery units consists of two of the battery cells, wherein first surfaces of each of the two battery cells are in physical contact with each other, and second surfaces of each of the two battery cells are on opposite sides of the battery unit to form the respective side walls of the battery unit, wherein the second surfaces of the two battery cells are exposed to the cooling air from respective ones of the flow channels, (Figure 3, [0013], [0015], [0024], [0026], [0027], Each battery unit has two battery cells in contact that are parallel to one another, with one side touching the battery and the other in contact with the cooling air)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Zhu and Park with the teachings of Lee, as the references 
Jiji teaches wherein the temperature prediction circuit predicts the temperature of the battery cell through an equation approximated as below:

    PNG
    media_image2.png
    77
    218
    media_image2.png
    Greyscale

(Page 220, Equation 6.14)

    PNG
    media_image3.png
    63
    519
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Zhu , Park and Lee with the teachings of Jiji and Leinhard, as both references are textbooks containing commonly known thermodynamic equations, in order to derive temperature response equations relating to a battery pack. The benefit of doing so is that the equations can be used to either design or predict the thermal response of any system, including a battery unit.

	Jiji teaches Applicants equation 6 as defined on page 19 of the specification as filed (equation “a” on page 305).

    PNG
    media_image4.png
    92
    241
    media_image4.png
    Greyscale

	Jiji also teaches Applicants equation 7 as defined on page 19 of the specification as filed (equation “d” on page 317).

    PNG
    media_image5.png
    132
    294
    media_image5.png
    Greyscale

	Additionally, “A statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).”
	In the last sentence of the third full paragraph of page 19, Applicant states the following in relation to equation 7, “Deriving this equation is obvious to those skilled in the art.” Since 
	Leinhard teaches Applicants equation 5 as defined on page 19 of the specification as filed (equation “1.2c” on page 7).

    PNG
    media_image6.png
    100
    253
    media_image6.png
    Greyscale

The equation of claim 1 is an approximation of the equation 4, which is Applicant admitted Prior Art. With a known equation (equation 4), and a finite number of variables in the equation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to pick a single design parameter and solve for it using the design parameter equation. This approximation would allow one of ordinary skill in the art to arrive at the claimed equation because, there are a finite number of identified variables set forth in the cited references, predictable potential solutions to the recognized need of a thermally stable battery pack and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

In regards to claim 7, Zhu teaches A battery cooling system simulation device that calculates a design parameter of a battery cooling system using simulation (Section 4 In the table, the parameter values without superscript are determined from Ref. [7], and the others are determined from Ref. [11], battery manufacturer or estimated by fitting the model simulation results to experimental data. For the modeling medium, the height and length of the control Section 4.1 It can be seen that the simulation results agree well with the experimental results, and that the maximum deviation between the predicted and measured temperatures is less than 1 °C, which convincingly proves that the proposed thermal model can accurately simulate the dynamic changes of cell temperature when lithium ion battery pack operates under natural and forced convection conditions.) the battery cooling system in which cooling air coming in through an inlet (Fig. 1 Inlet) goes through at least one flow channel formed along a side wall of at least one battery unit equipped with at least one battery cell (Fig. 1 Cooling channel and  Battery Cells 1-N) and is discharged through an outlet to cool the battery unit (Fig. 1 Outlet), the battery cooling system simulation device comprising:; that receives inputs of quantity of heat data generated from the battery cell (Fig. 13 shows the comparisons of Texp with Tbat1 and Tbat2 during constant current charge and discharge of 1 C and 5 C current rate, Tbat1 is the predicted cell temperature when Qgen = Qirr + Orev).
	wherein a mass flow rate through the flow channels is calculated by dividing the total mass flow rate flowing in or out through the battery cooling system by the number of flow channels; (Page 156 Right Column First paragraph, Page 156 Right Column Second paragraph including numbers 1-3, The pressure difference between the inlet and outlet of each channel is the same to, uniformly distribute airflow.)
By uniformly distributing airflow to have an equal pressure difference in each channel, the Zhu reference performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding claim limitation. This is done in order to increase the calculation speed of the model. (Zhu Page 156 Right Column Second 
… receives inputs of information associated with current flowing through the battery cell and direct current internal resistance of the battery cell, wherein the quantity of heat generated from the battery cell is calculated as an ohmic heat through the current and the direct current internal resistance, (Page 158, Section 2.2.2 Ohmic heat, Equation 7, Information of the quantity of heat is generated as ohmic heat with the current and internal resistance of the system (I2Rc))
However, Zhu does not explicitly teach a first input circuit that receives inputs of temperature data of the inlet and temperature data of the outlet; a second input circuit; a temperature input circuit that receives inputs of target temperature data; and a design parameter calculation circuit that calculates a design parameter allowing the temperature of the battery cell to satisfy the target temperature by using the data inputted from the first input circuit, the second input circuit, and the temperature input circuit in consideration of heat transfer only by convection, wherein the battery cooling system includes a plurality of battery units and respective flow channels formed along side walls of each of the plurality of battery units, wherein each of the plurality of battery units consists of two of the battery cells, wherein first surfaces of each of the two battery cells are in physical contact with each other, and second surfaces of each of the two battery cells are on opposite sides of the battery unit to form the respective side walls of the battery unit, wherein the second surfaces of the two battery cells are exposed to the cooling air from respective ones of the flow channels,
Park teaches a first input circuit that receives inputs of temperature data of the inlet and temperature data of the outlet (Section 3, Commercially available three-dimensionally computerized fluid dynamics code (Star ccm + version 7.02) is used in this study. (which shows that a computer is being used); Section 4, Figure 5 Ti and To); a second input circuit (Section 3, Commercially available three-dimensionally computerized fluid dynamics code (Star ccm + version 7.02) is used in this study. (which shows that a computer is being used); a temperature input circuit that receives inputs of target temperature data (Section 3, Commercially available three-dimensionally computerized fluid dynamics code (Star ccm + version 7.02) is used in this study. (Which shows that a computer is being used); Section 5.1, The numerical calculations are performed to predict the temperature distribution under the operating condition and find out the optimum air flow configuration within the design constraints. (By solving for the operating conditions and design parameters instead of the temperature, the target temperature can be placed into the equation to find the optimum air flow configuration); a design parameter calculation circuit that calculates a design parameter allowing the temperature of the battery cell to satisfy the target temperature by using the data inputted from the first input circuit, the second input circuit, and the temperature input circuit in consideration of heat transfer only by convection (Section 3, Commercially available three-dimensionally computerized fluid dynamics code (Star ccm + version 7.02) is used in this study. (Which shows that a computer is being used); Figs 2 and 5, Sec 3 The inlet boundary condition is set to 0.045 kg s-1 with the temperature of 40 °C, and pressure outlet is fixed at 1 atm.; Section 4, Equation 3, Rcon  takes into consideration heat transfer by convection only) (Again, by holding temperature variables of the equation constant instead of the dimension information, the design parameters of the battery cell can be determined to satisfy a target temperature)).
wherein the battery cooling system simulation device further comprises an information storage unit, wherein the information storage unit stores at least one piece of constant or coefficient information, and wherein the constant or coefficient information is various constant or coefficient information used to predict the temperature of the battery cell or calculate a design parameter of the battery cooling system. (Page 31, Section 3, A computerized fluid dynamics code is used to calculate the effect of manifold design on the temperature distribution.)

Examiner’s Note: As the temperature is calculated by a computer program, it is stored on an information storage unit. In order to perform the calculations, constant or coefficient information must also be stored with the program or used in a cache during calculation.

con. By modifying Zhu such that each parameter within an equation can be held constant, while solving for one design parameter variable, will result in allowing the temperature of the battery cell to satisfy the target temperature. By having 10 parameters, wherein within one equation, one parameter is treated as the variable, while the rest are held constant, there are approximately 10 finite solutions or scenarios that could be generated, wherein each is for the purpose of solving for a design parameter while also predicting temperature for the battery packs in order to achieve a battery cooling system – the stated purpose for both Zhu and Park. 
The combination of Zhu and Park does not teach wherein the battery cooling system includes a plurality of battery units and respective flow channels formed along side walls of each of the plurality of battery units, wherein each of the plurality of battery units consists of two of the battery cells, wherein first surfaces of each of the two battery cells are in physical contact with each other, and second surfaces of each of the two battery cells are on opposite sides of the battery unit to form the respective side walls of the battery unit, wherein the second surfaces of the two battery cells are exposed to the cooling air from respective ones of the flow channels, wherein the design parameter calculation circuit calculates the design parameter through equation approximated as below:

    PNG
    media_image2.png
    77
    218
    media_image2.png
    Greyscale

Lee teaches wherein the battery cooling system includes a plurality of battery units and respective flow channels formed along side walls of each of the plurality of battery units, wherein each of the plurality of battery units consists of two of the battery cells, wherein first surfaces of each of the two battery cells are in physical contact with each other, and second surfaces of each of the two battery cells are on opposite sides of the battery unit to form the respective side walls of the battery unit, wherein the second surfaces of the two battery cells are exposed to the cooling air from respective ones of the flow channels, (Figure 3, [0013], [0015], [0024], [0026], [0027], Each battery unit has two battery cells in contact that are parallel to one another, with one side touching the battery and the other in contact with the cooling air)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Zhu and Park with the teachings of Lee, as the references are in the field of cooling battery packs, in order to provide a battery pack configuration that has the batteries in contact with each other and cooling air. Lee would modify the combination of Zhu and Park by providing a battery pack configuration where each battery unit has a cell in contact with another cell and cooling air. The benefit of doing so is that the flow resistance of the cooling air flowing into the inlet can be reduced, and the cooling air can be smoothly introduced into the cooling channel, thereby improving the cooling performance of the battery pack. (Lee, [0048])
wherein the design parameter calculation circuit calculates the design parameter through equation approximated as below:

    PNG
    media_image2.png
    77
    218
    media_image2.png
    Greyscale

(Page 220, Equation 6.14)

    PNG
    media_image3.png
    63
    519
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Zhu and Park with the teachings of Jiji and Leinhard, as both references are textbooks containing commonly known thermodynamic equations, in order to derive temperature response equations relating to a battery pack. The benefit of doing so is that the equations can be used to either design or predict the thermal response of any system, including a battery unit.
Additionally, as stated by Applicant on page 20, Equation 4 is derived from Equations 6 and 7 into Equation 5. 
	Jiji teaches Applicants equation 6 as defined on page 19 of the specification as filed (equation “a” on page 305).

    PNG
    media_image4.png
    92
    241
    media_image4.png
    Greyscale

	Jiji also teaches Applicants equation 7 as defined on page 19 of the specification as filed (equation “d” on page 317).

    PNG
    media_image5.png
    132
    294
    media_image5.png
    Greyscale

	Additionally, “A statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).”
	In the last sentence of the third full paragraph of page 19, Applicant states the following in relation to equation 7, “Deriving this equation is obvious to those skilled in the art.” Since Applicant has explicitly stated that equation 7 is obvious to those skilled in the art, Examiner is considering equation 7 “Applicant Admitted Prior Art”.
	Leinhard teaches Applicants equation 5 as defined on page 19 of the specification as filed (equation “1.2c” on page 7).

    PNG
    media_image6.png
    100
    253
    media_image6.png
    Greyscale

The equation of claim 7 is an approximation of the equation 4, which is Applicant admitted Prior Art. With a known equation (equation 4), and a finite number of variables in the equation, it would have been obvious to one of ordinary skill in the art before the effective filing date of 

In regards to claim 15, it is the method embodiment of claim 1 with similar limitations to claim 1, and as such it is rejected using the same reasoning found in claim 1. 

In regards to claim 17, it is the method embodiment of claim 7 with similar limitations to claim 7, and as such it is rejected using the same reasoning found in claim 7. 

(2) Response to Argument
Appellant argues, with respect to claims 1, 7, 15 and 17, “Lee does not disclose that there are a plurality of battery cells between each cooling channel.” To support this argument, Appellant states “Independent claim 1 recites that "the battery cooling system includes a plurality of battery units and respective flow channels formed along side walls of each of the plurality of battery units, wherein each of the plurality of battery units consists of two of the battery cells ... wherein the second surfaces of the two battery cells are exposed to the cooling air from respective ones of the flow channels." (Emphasis added.) The applied references, whether taken singly or combined, fail to disclose or render obvious these features. The Office Action relies on Lee for allegedly disclosing that each of the battery units consists of two battery one (not two, as required by claim 1) battery cells 210 between each cooling channel 220. See, for example, Lee's use of the singular term "battery cell" at the bottom of page 4 of the machine English translation of Lee. According to this disclosure, each reference number 210 identifies one battery cell ("210: battery cell"):

    PNG
    media_image7.png
    444
    766
    media_image7.png
    Greyscale

The Office Action asserts that in Lee, "the battery cells are referred to in plural form which indicates two. Also FIG. 6 shows two different series of dashed lines which also indicates that there are two batteries in the battery cells. Therefore, Lee teaches the claimed limitation." Office Action at 2. However, Lee clearly refers to a plurality of battery cells 210 when describing them as a whole, e.g., "the battery cells 210 of the cell module 200." Lee does not disclose that there are a plurality of battery cells 210 between each cooling channel 220, and instead refers singular form (not plural) when identifying the features of FIG. 6. As to the Office's assertion that two battery cells are indicated by the dashed lines in FIG. 6 of Lee, there is nothing in Lee's description to suggest such an interpretation. To the contrary, "210" identifies a "battery cell" according to Lee's disclosure.
It is the Examiner’s position that the cited reference does describe the limitations of claims 1, 7, 15 and 17. The claim requires “wherein each of the plurality of battery units consists of two of the battery cells, wherein first surfaces of each of the two battery cells are in physical contact with each other, and second surfaces of each of the two battery cells are on opposite sides of the battery unit to form the respective side walls of the battery unit, wherein the second surfaces of the two battery cells are exposed to the cooling air from respective ones of the flow channels,.” Here in the Lee reference a plurality of batteries are shown inside of a case. The reference number 210 points to a singular battery cell, of the two connected battery cells, as evidenced by its slope. There are two batteries in contact with one another because there are two different sets of sloped lines. (See Figure 6 reproduced below)

    PNG
    media_image8.png
    353
    293
    media_image8.png
    Greyscale

As shown each battery unit has exactly two different sets of sloped lines to show that two different batteries are in each unit. Additionally, the slopes are different from battery unit to battery unit, which further evidences that each battery unit has two different batteries. The remaining claim limitations are taught by the reference because of the battery unit containing two battery cells, one side of the battery is in contact with the other battery, while the side that does not touch the battery is in contact with cooling air and forms the side walls of the battery unit. Therefore, the Examiner concludes that Lee does disclose a plurality of battery cells between each cooling channel. 
Appellant argues, with respect to claims 1, 7, 15 and 17, “Lee does not expressly disclose that each battery unit "consists of” exactly two battery cells.” To support this argument Appellant argues “Assuming, solely for the sake of argument, that an ambiguity exists as to whether Lee discloses one, exactly two, or more than two battery cells between each cooling channel 220, Lee plainly does not expressly disclose that each battery unit consists of exactly consists of two of the battery cells ... wherein the second surfaces of the two battery cells are exposed to the cooling air from respective ones of the flow channels"). In the present specification, exactly two battery cells are required to define the one flow channel 30 provided for each battery cell (BC). See the present application at the paragraph beginning at p. 13, ln. 1. The particular use of exactly two battery cells allows the claimed invention to simulate the battery unit in the manner claimed. See, e.g., the present application at the paragraph beginning at p. 14, ln. 23 ("one surface per battery cell (BC) is exposed to cooling air by convective heat transfer").”
It is the Examiner’s position that the cited reference does describe the limitations of claims 1, 7, 15 and 17. As discussed above, the reference number 210 points to a singular battery cell, of the two connected battery cells, as evidenced by its slope. There are two batteries in contact with one another because there are two different sets of sloped lines. As shown each battery unit has exactly two different sets of sloped lines to show that two different batteries are in each unit. Additionally, the slopes are different from battery unit to battery unit, which further evidences that each battery unit has two different batteries. Therefore, it is the Examiners position that Lee does disclose that each battery unit “consists of” exactly two battery cells.

For the above reasons, it is believed that the rejections should be sustained.

	Additionally the following patents are submitted for to further evidence the validity of the arguments presented above.
Kim US2016/0079640A1: As shown in figure 6, multiple battery cells are shown with sets of sloped lines. 

    PNG
    media_image9.png
    634
    627
    media_image9.png
    Greyscale

Here 110 is used to identify the battery cells of the figure. Paragraphs [0043]-[0045] have been reproduced below. 
[0043] The battery cells 110 have a plate shape and are stacked in one direction, and here, the battery cells 110 are stacked such that mutually adjacent surfaces thereof face each other.
[0044] Some of the battery cells 110 are disposed to be spaced apart from one another, while the others thereof are in surface-contact with each other.
110.
As discussed in [0043], the sloped lines show that the plates are stacked in one direction. Also some of the battery cells are stacked with faces up against one another, which is similar to Figure 6 of Lee. Therefore, the Examiner believes that this patent publication is further evidence of the Examiner’s position.
Oury et al. US 2013/0273399: As shown in figure 3, multiple battery cells are shown with sets of sloped lines. 

    PNG
    media_image10.png
    445
    687
    media_image10.png
    Greyscale

Here 66-88 used to identify the battery cells of the figure. As shown each battery cell is differentiated from the corresponding flow channel 90-112 by the set of sloped lines. As each set of sloped lines differentiates the battery cell from the cooling air flow channels, it is similar to the set of two sloped lines per battery unit in Figure 6 of Lee. Therefore, 

Respectfully submitted,
/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128                                                                                                                                                                                                        
Conferees:
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128                                                                                                                                                                                                        


/Jason Cardone/
Primary Examiner

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.